TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00353-CR


Sonia Frausto, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9024257, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was due July 18, 2003.  Appellant's retained attorney, Mr. David
C. Hughes, did not respond to this Court's overdue notice.
The district court is ordered to conduct a hearing to determine whether appellant
desires to prosecute this appeal, whether appellant is indigent, and, if she is not indigent, whether
retained counsel has abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make
appropriate findings and recommendations.  If appellant desires to prosecute this appeal but is
indigent, the court shall appoint substitute counsel who will effectively represent appellant on appeal. 
A record from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than December 1, 2003.  Rule 38.8(b)(3).
Unless appellant indicates that she wishes to withdraw her notice of appeal, the
district court shall also prepare a certification of the defendant's right of appeal and to file the
completed and signed certification with the district clerk.  Tex. R. App. P. 34.5(c), 37.1.  The
certification shall be included in the supplemental record.  
It is ordered October 30, 2003.

Before Justices Kidd, Patterson and Puryear
Do Not Publish